DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2020 has been entered.
Drawings
The drawings are objected to because Replacement sheet of Figure 6 shows the reference numeral “00” with no lead line or arrow pointing to an element.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes 
Claim Objections
Claims 7-16 objected to because of the following informalities:
In claim 7, line 3, the limitation “router support plate, and now including” should be amended to - -  router support plate, and [[now]] further including - -.
In claim 10, line 12, the limitation “disposed to the top plane of the of the” needs to be amended to - - disposed to the top plane  - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1-34 recite a machining tool assembly comprising of several different units such as first and second jigs, drill block jig, router support plate and a depth gauge formed in one of the aforementioned unit.  However, the claims lack enough structure of each unit and in particular lack the spatial relationship of the units with respect to one another.  The claims are more directed to how each unit is related to the workpiece (firearm lower receiver).  However, Applicant is reminded that:
The limitation “for manufacturing a firearm lower receiver, the firearm lower receiver defining a top plane that is aligned with a top surface of the firearm lower receiver but below a buffer tube receiver extension of the firearm lower receiver” is considered to be intended use limitation.  Although the recitations have been fully considered, it carries limited patentable weight. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114-II.
The Applicant is urged to amend the claims to further define structural features of the assembly units and their direct contact and relationship to one another to overcome the 112, second paragraph.  For instance, the drill jig (38) can be further defined to include the cutout (50) and longitudinal slot (46).
Claim 7 recites the pronoun “its” at line 5.  It is difficult to determine to what claim element the pronoun refers.  
Claim 8 recites the pronoun “its” at line 2.  It is difficult to determine to what claim element the pronoun refers.  
Claim 15 recites the pronoun “its” at lines 5 and 7.  It is difficult to determine to what claim elements the pronoun refers.  
Claim 26 recites the pronoun “its” at line 5.  It is difficult to determine to what claim element the pronoun refers.  
Applicant could overcome these rejections by reciting the claim element each time it is to be referenced.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newman (US 6,138,726) teaches a router guide milling apparatus (abstract, lines 1-3, Figs. 1-46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/25/2021